DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
	Claims 1-3 have been amended and are under examination.  Claims 4-11 remain withdrawn.
Applicant's arguments, see p. 5, filed 7 March 2022, with respect to 102 rejection using KR '218 have been fully considered and are persuasive.  The 102 rejection using KR '218 of 7 December 2021 has been withdrawn. 
Applicant's arguments filed 7 March 2022 with respect to the 103 rejections using KR '218 have been fully considered but are not persuasive.

	Applicant argues (middle p. 5) that "[a]s demonstrated in the instant application, instantly claimed amount of Mn and Ti can be important to provide superior properties, e.g., elongation of 20% or greater.  For instance, as shown in Table 5 and FIG. 10, the steel materials of Examples 2 to 5 had better average elongation than the steel materials of Comparative Examples 3 to 7.  In particular, for Comparative Examples 3 to 7 including the content of manganese of 1.6 wt% or greater, the elongation decreased and the standard deviation of the elongation increased.  In contrast, for Examples 2 to 5, after hot stamping, the elongation increased while the standard deviation of the elongation relatively decreased, and thus the performance of the part can be 
	The Examiner responds that as set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Applicant has not provided data to show that the unexpected results do in fact occur over the entire claimed range of Mn and Ti.
	
	Applicant argues (lower p. 5) that "KR '218 merely reports a steel composition including Ti in an amount of 0.03-0.06wt%, which is distinguished from the instantly claimed Ti content.  Further, KR '218 merely reports a broad range of Mn content, 0.7-2.0 wt%, however it fails to indicate or appreciate the benefits or superior effects that Applicant demonstrates in the instant specification."
	The Examiner responds that given that KR '218 discloses an Mn range that wholly encloses the presently claimed Mn range, including 1.2-1.5wt% Mn, it therefore would have been obvious to one of ordinary skill in the art to use 1.2-1.5wt% Mn, which is both disclosed by KR '218 and encompassed within the scope of the present claims and thereby arrive at the claimed Mn range.
	
	Applicant argues (bottom p. 5) that "nothing in KR '218 reports its steel can have instantly claimed property of the steel, e.g., a standard deviation of average elongation of not 
	The Examiner responds that it is noted that “mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979)"; see MPEP 2145(II).  Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2014-0141218.  The Examiner has provided a machine translation of KR 10-2014-0141218.  The citation of the prior art in this rejection refers to the machine translation.
KR '218 discloses a steel plate that comprises (in wt%) 0.03-0.1% C, 0.7-2.0% Mn, 0.03-0.06% Ti, 0.05-0.1% Nb, <0.03% Si, <0.02% P, <0.01% S, and a balance of Fe and unavoidable impurities (bottom p. 5, also p. 6-8).  This results in a steel plate with a tensile strength of 780-900 MPa, a yield strength of 700-850 MPa, and an elongation of 14-22% (top p. 6).  The final sheet comprises both ferrite (middle p. 10) and martensite (lower p. 9).  These disclosed compositional range is close to the claimed range; see the comparative table below.




Element/Property
KR '218
Claims 1-2
Overlap
C
0.03-0.1 wt%
0.04-0.06 wt%
0.04-0.06 wt%
Mn
0.7-2.0 wt%
1.2-1.5 wt%
1.2-1.5 wt%
Ti
0.03-0.06 wt%
0.07-0.10 wt%
Close at 0.06 wt%
Nb
0.05-0.1 wt%
0.01-0.10 wt%
0.05-0.1 wt%
Si
<0.03 wt%
>0 wt% and ≤0.03 wt%
>0 wt% and ≤0.03 wt%
P
<0.02 wt%
>0 wt% and ≤0.018 wt%
>0 wt% and ≤0.018 wt%
S
<0.01 wt%
>0 wt% and ≤0.003 wt%
>0 wt% and ≤0.003 wt%
Fe and impurities
Balance
Balance
Balance
Tensile Strength
780-900 MPa
≥550 MPa
780-900 MPa
Yield Strength
700-850 MPa
≥300 MPa
700-850 MPa
Elongation
14-22%
≥20%
20-22%


As set forth in MPEP 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.  "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys.")
KR '218 is silent as to its steel having the property of "a standard deviation of average elongation of not more than 2.5 measured using 10 specimens of the steel material".
As set forth in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433.
The product of the prior art in KR '218 may be selected by one of ordinary skill in the art such that it is substantially identical in both structure (having a microstructure of both ferrite and martensite) and composition (see comparative table above).
Therefore, a prima facie case of obviousness has been established.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2014-0141218 as applied to claims 1 and 2 above, and further in view of US 2015/0361532.
	KR '218 is silent as to the presence of an Al-Si plating layer on the surface of their steel plate.
	However, US '532 teaches that adding an Al-Si layer to the surface of a similar (abstract) steel sheet suppresses oxidation of the steel sheet during heating and remains after hot stamping, thereby providing corrosion resistance [0060].
	KR '216 and US '532 are in the same field of endeavor as both disclosures relate to steel sheets of similar composition used in automobile parts.
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to add the Al-Si layer of US '532 to a surface of the steel sheet of KR '218 to improve the corrosion resistance thereof.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738